          Case 1:18-cv-01336-TSC Document 39 Filed 10/02/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 DANIEL A. UMBERT, et al.,

                Plaintiffs,

                         v.                                Civil Action No. 18-1336 (TSC)

 UNITED STATE OF AMERICA, et al.,

               Defendants.


                                   JOINT STATUS REPORT

       Defendants, the United States of America, and others, and Plaintiffs, Daniel A. Umbert,

and others, jointly provide this report on the status of the case and a proposed order, pursuant to

the Court’s Minute Order of July 6, 2020. The parties have not engaged in discovery since their

Joint Motion to Stay Case (ECF No. 36). As explained therein, the COVID-19 pandemic has

prevented the parties from scheduling depositions and it does not appear that the situation is likely

to change appreciably in the coming weeks. In addition, counsel for the government recently

changed, see ECF No. 38 (Notice of Substitution of Counsel), and operations at the offices of

Defendant the Federal Bureau of Investigation continue to be at reduced capacity due to the

ongoing pandemic. Accordingly, the parties ask the Court to continue the present stay for another

110 days. A proposed order is attached.
         Case 1:18-cv-01336-TSC Document 39 Filed 10/02/20 Page 2 of 2




Dated: October 2, 2020                 Respectfully submitted,

/s/ Stephen D. Stamboulieh              MICHAEL R. SHERWIN
Stephen D. Stamboulieh                  Acting United States Attorney
Stamboulieh Law, PLLC
P.O. Box 4008                           DANIEL F. VAN HORN, D.C. Bar #924092
Madison, MS 39130                       Chief, Civil Division
(601) 852-3440
stephen@sdslaw.us                       /s/ Katherine B. Palmer-Ball
MS Bar No. 102784                       KATHERINE B. PALMER-BALL
DC District Court Bar #MS0009           Assistant United States Attorney
                                        D.C. Bar No. 1014003
/s/ Alan Alexander Beck                 555 Fourth St., N.W., Washington, D.C. 20530
Alan Alexander Beck                     Tel: (202) 252-2537
Law Office of Alan A. Beck              katherine.palmer-ball@usdoj.gov
2692 Harcourt Drive
San Diego, CA 92103                     Counsel for Defendants
(619) 905-9105
Hawaii Bar No. 9145
DC District Court #HI001
alan.alexander.beck@gmail.com

Counsel for Plaintiffs
